Citation Nr: 0011450
Decision Date: 04/20/00	Archive Date: 09/08/00

DOCKET NO. 94-25 939A              DATE APR 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for residuals of a right foot
injury.

2. Entitlement to service connection for bilateral shin splints.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1991 to November 1991.
The Department of Veterans Affairs (VA) Regional Office (RO) denied
benefits sought in January 1993, and the veteran appealed. The
Board of Veterans' Appeals (Board) remanded the case to the RO in
June 1997 and again in October 1997.

FINDINGS OF FACT

1. During a November 1993 VA examination, the veteran's stress
fracture was expected to continue healing. The evidence does not
show that the veteran has current right foot third metatarsal
disability, as he has failed to submit evidence of continued
disability since that time.

2. There were no clinical indications of bilateral shin splints on
VA examination in November 1993, and no medical evidence has since
been submitted showing such claimed disability.

CONCLUSIONS OF LAW

1. A chronic right foot stress fracture disability was not incurred
or aggravated in service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp.
1998); 38 C.F.R. 3.303 (1999).

2. A chronic bilateral shin splint disability was not incurred or
aggravated in service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp.
1998); 38 C.F.R. 3.303 (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board's decision will consist of
presentation of laws and regulations pertinent to both claims,
followed by factual backgrounds and analyses of each claim.

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service
connection may be granted for disability which is the result of
disease or injury which was incurred or aggravated by military
service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R.
3.303 (1999).

Well grounded claims

The initial inquiry as to any claim of entitlement to service
connection is whether the claim is well grounded. A well grounded
claim is a plausible claim, one which is meritorious on its own or
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 78
(1990). A mere allegation of service connection is not sufficient;
there must be evidence in support of the claim that would "justify
a belief by a fair and impartial individual that the claim is
plausible." See 38 U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet.
App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit held
that "a well grounded claim is a plausible claim, one that appears
to be meritorious on its own or capable of substantiation. Such a
claim need not be conclusive but only possible to satisfy the
initial burden of 5107(a). For a claim to be well grounded, there
must be (1) a medical diagnosis of a current disability; (2)
medical, or in certain circumstances, lay evidence of in-service
occurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between an in-service disease or injury and the
current disability. Where the determinative issue involves medical
causation, competent medical evidence to the effect that the claim
is plausible is

3 - 

required." Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995). The three
prong test listed above is known as the Caluza well groundedness
test.

Entitlement to service connection for residuals of a right foot
injury

Factual background

The veteran was treated for a right foot injury in service in
September 1991. On podiatry evaluation in October 1991, there was
X-ray evidence of cortical thickening of the third metatarsal
shaft.

The veteran left service in November 1991 and filed his claim for
service connection in February 1992.

On VA examination in November 1993, it was opined that the veteran
still had residuals of an in-service right foot stress fracture
which had not fully healed to date. The examiner went on to state:
"the right foot will probably get better over the next 3 or 4
years... Repeat bone scan in about 1994 or 1995 would be reasonable
if he is still having right foot pain."

In June 1997, the Board remanded this case so that the veteran
could submit evidence of continued disability and for a VA
examination to determine whether there was current disability. The
Board's remand decision was returned to VA as undeliverable. Later
in June or July 1997, it was verified that the address that the
Board remand was mailed to was the same as the veteran's address in
VA's TARGET system. The RO mailed correspondence to the veteran to
the address which was in TARGET, asking him to let it help him
submit medical records of post-service treatment he had received
for the claim at issue. That correspondence was returned as
undeliverable.

In September 1997, the RO called directory information in the 541
area code and obtained a phone number for the veteran's name,
called it, and found out that the phone had been disconnected or
was not in use.

4 -

The Board's October 1997 remand was not returned as undeliverable.
It had asked for service medical records, current treatment
records, and a VA orthopedic examination. In response, in May 1998,
the service department forwarded copies of service medical records
which were previously considered.

In November 1999, the RO mailed the veteran a supplemental
statement of the case to the most recent address in TARGET for the
veteran notifying him of the continued denial. The supplemental
statement of the case mentioned the two Board remands and the
receipt of duplicate service medical records. It was not returned
as undeliverable.

In December 1999, the RO mailed the veteran a letter to that same
address asking him for his help in letting VA obtain VA and private
health care provider records for VA to consider in conjunction with
his claims. The letter also advised him that he might be asked to
attend a VA orthopedic examination in the near future. The letter
was not returned as undeliverable.

Analysis

Initial matters - well groundedness of the claim/duty to assist/
standard of proof

The Board's initial inquiry must be to determine whether the claim
is well grounded. The first prong of the Caluza well groundedness
test, current disability, is arguably met, as there is competent
post-service medical evidence of a right foot stress fracture,
namely the November 1993 VA examination report. The second prong of
the Caluza well groundedness test is also met, as there is
competent evidence that the veteran injured his right foot in
service. The third prong of the Caluza well groundedness test is
also met, because the VA physician who performed the VA orthopedic
examination in November 1993 opined that the veteran's right foot
stress fracture was due to the in-service right foot injury. Since
the three prongs of the Caluza well groundedness test are met, it
is concluded that the claim is well grounded.

5 - 

Since the claim is well grounded, VA's duty to assist has been
triggered. See 38 U.S.C.A. 5107 (West 1991). The Board concludes
that it has complied with VA's duty to assist by attempting to
obtain and consider pertinent and necessary information for the
veteran's claim. The Board's and the RO's efforts, including two
Board remands, have been described in detail above. Any lack of
tangible evidence resulting therefrom is due to the veteran's
failure to make himself available to VA. Indeed, it appears that
there has been no communication from the veteran since 1994. Cf.
Evans v. West, 12 Vet. App. 22, 30-1 (1998). Accordingly, the claim
may be discussed on its merits.

Once a claim has been determined to be well-grounded, it is the
Board's responsibility to evaluate the evidence. See 38 U.S.C.A.
7104. When there is an approximate balance of evidence regarding
the merits of an issue material to the determination of the matter,
the benefit of the doubt in resolving each such issue shall be
given to the claimant. 38 U.S.C.A. 5107(b). In Gilbert v.
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a
veteran need only demonstrate that there is an "approximate balance
of positive and negative evidence' in order to prevail." To deny a
claim on its merits, the evidence must preponderate against the
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. at 54.

Discussion

In this case, the evidence shows that the veteran was treated for
a right foot injury in service, and that shortly after service, in
November 1993, he was felt to have symptoms of a right third
metatarsal stress fracture. However, the examining physician
specifically indicated that such residuals were resolving. Since
that time, the veteran has not submitted any evidence showing that
he has a current right foot stress fracture disability. There is no
medical evidence of record of current disability. The most recent
medical evidence of record is dated in November 1993, over six
years ago.

VA's efforts to contact the veteran so that he could furnish
evidence of a current disability and be scheduled for a physical
examination have been detailed above.

- 6 -

The Board stresses that VA's duty to assist the veteran in
developing the facts and evidence pertinent to his claim is not a
one-way street, meaning that he cannot sit passively by when
requested to submit evidence or report for examination. "If a
veteran wishes help, he cannot passively wait for it in those
circumstances where he may or should have information that is
essential in obtaining the putative evidence." Wood v. Derwinski,
1 Vet. App. 190, 193 (1991).

The record indicates that the veteran may have moved. However, this
does not relieve him of the obligation of informing the RO of his
whereabouts. The Board notes the Court's decision in Hyson v.
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "[i]n the
normal course of events, it is the burden of the veteran to keep
the VA apprised of his whereabouts. If he does not do so, there is
no burden on the part of the VA to turn up heaven and earth to find
him."

VA has made reasonable attempts to contact the veteran. The RO has
mailed correspondence to him, without any response from the
veteran. "The presumption of regularity supports the official acts
of public officers and, in the absence of clear evidence to the
contrary, courts presume that they have properly discharged their
official duties." Clear evidence to the contrary is required to
rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet.
App, 307 (1992), (quoting United States v. Chemical Foundation, 272
U.S. 1, 14-15 (1926). Ashley dealt with regularity and procedures
at the Board, and in Mindenhall v. Brown, 7 Vet. App. 271 (1994),
the Court applied the presumption of regularity to procedures at
the RO level.

In the absence of recent medical evidence of current disability,
particularly in light of the medical opinion in November 1993 that
the stress fracture was expected to fully resolve, and in light of
the veteran's inaction when VA asked him to submit evidence of
current disability and report for VA examinations, the Board
concludes that the veteran's claim must be denied because no
current disability is shown.

- 7 -

Entitlement to service connection for shin splints

Factual background

A September 1991 service medical record indicates that the veteran
had shin splints for two months.

On VA orthopedic examination in November 1993, both of the
veteran's lower legs were normal on examination, with no muscular
tenderness or swelling, and no bone tenderness, and with the calf
circumferences being equal. "Pain and tenderness is in the tibialis
anterior muscles when he has it." The VA physician indicated that
the veteran's complaints of chronic bilateral lower leg pain with
walking and running were indicative of shin splints which had its
onset in the military.

In terms of procedural matters such as the Board remands and other
VA communications to the veteran, the same factual scenario exists
with this claim as with the claim above.

Analysis

As discussed above, the Board's initial inquiry is to determine
whether the claim is well grounded. The first prong of the Caluza
well groundedness test arguably is met, as there is some evidence
of record of post service shin splints, namely the November 1993 VA
examination report which referred to shin splints. The second prong
of the Caluza well groundedness test is also met, as a September.
1991 service medical record reports that the veteran had had shin
splints for two months during service. The third prong of the
Caluza well groundedness test is also met, because on VA orthopedic
examination in November 19.93, the VA physician who examined the
veteran indicated that the veteran's shin splints disability began
in service and had continued since service.

Since the three prongs of the Caluza well groundedness test are
met, the Board concludes that the claim is well grounded. The Board
concludes that it has

- 8 - 

complied with VA's duty to assist by attempting to obtain and
consider pertinent and necessary information for the veteran's
claim. As noted above, there has been no communication from the
veteran since 1994, despite repeated efforts on the part of V to
locate him and obtain his cooperation in the development of his
claim.

The Board concludes that there is no medical evidence of record
showing that shin splints currently exist. In November 1993, there
were not actually any positive clinical findings present to prove
the existence of the disability at issue. VA has given the veteran
the opportunity to submit evidence of current disability by
inviting him to submit medical records of treatment, and VA was
going to examine him, but he has not been heard from since 1994
despite numerous communications from VA to him. As such, the Board
concludes that the claim is denied due to lack of adequate proof of
current shin splints.

Additional matter

The RO attempted to obtain additional service medical records
pursuant to the Board's remand instructions. Only duplicate service
medical records were obtained. In Hayre v. West, 188 F.3d 1327,
(Fed. Cir. 1999), the Court held that VA must in certain cases make
multiple attempts to obtain service medical records and notify the
veteran of its failure to obtain them. See 38 C.F.R. 3.156(b). The
RO has complied with Hayre, and it appears that all available
service medical records are before the Board at this time. The
Board notes there is no information of record indicating that there
are any additional outstanding pertinent and necessary service
medical records. Moreover, as indicated above, the service medical
records which are contained in the claims folder do mention the
problems which the veteran claims occurred in service. The Board's
decision does not turn on the lack of service medical records to
support the claims. Rather, the veteran's claims fail because of
lack of current medical evidence documenting the claimed
disabilities.

9 -

ORDER

Entitlement to service connection for residuals of a right foot
injury is denied.

Entitlement to service connection for bilateral shin splints is
denied.

Barry F. Bohan 
Member, Board of Veterans' Appeals

- 10 -



